Citation Nr: 0108482	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-23 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for chondromalacia 
patella, left knee, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a right knee 
disorder, secondary to chondromalacia patella, left knee.

3. Entitlement to service connection for pseudofolliculitis 
barbae.

4.  Entitlement to service connection for bilateral, foot 
rash.

5.  Entitlement to service connection for a bilateral eye 
disorder.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for a left shoulder 
disorder.

8.  Entitlement to service connection for residuals of a 
fracture, right little finger.

9.  Entitlement to service connection for a neck disorder.

10.  Entitlement to service connection for bilateral 
hammertoes, and bunions.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, described as chronic myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had active service from March 1984 to January 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
as a result of rating decisions by the Department of Veterans 
Affairs (VA) regional office (RO) in Montgomery, Alabama.  


REMAND

Review of the record reveals that this case needs to be 
remanded, in part due to a change in the law and in part due 
to a violation of due process.  

It is noted at the outset that a statement of the case was 
issued in October 1999.  Thereafter, additional medical 
records were received which are pertinent and have not been 
evaluated by the RO.  Thus, as there is no waiver of RO 
jurisdiction, the case must be remanded to the RO for initial 
consideration of the newly submitted evidence.

Further, the Board notes that on November 9, 2000, the 
President signed into law H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The bill also 
establishes a number of procedural requirements for VA in 
dealing with claims for benefits.  Due to this change in the 
law, a remand is required in this case for compliance with 
the notice and duty to assist provisions contained in the new 
law.  

In addition, the Board also notes that the last VA 
examination afforded the veteran was in August 1997, 3 1/2 
years ago. In light of the recently enacted law, the 
veteran's statements and the medical evidence of record, the 
Board concludes that these claims must be remanded to afford 
the veteran appropriate VA examinations, including a review 
of his service medical records.  Prior to scheduling such 
examinations, however, all outstanding treatment records must 
be associated with the claims folder.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his the 
disorders in issue, to the extent such 
records are not already associated with 
the claims file.  After securing the 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further pertinent 
formal or informal guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
any pertinent formal or informal guidance 
that is provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3(a).  Thereafter, the veteran should be 
afforded an appropriate comprehensive VA 
examination to determine the nature and 
severity of his service connected 
disability.  The examiner should 
identify, and describe, in detail all 
pathology, which is related to service or 
the service-connected left knee disorder. 
All indicated tests should be 
accomplished, and all clinical findings 
should be reported in detail, including 
range of motion studies, measured in 
degrees, and X-ray studies, if needed. 
Attention should be given to the presence 
or absence of pain, any limitation of 
motion, swelling, ankylosis (favorable or 
unfavorable), subluxation, instability, 
dislocation, locking of the joint, loose 
motion, crepitus, deformity or 
impairment. The examiner should provide 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or 
pain on motion, but only that which is 
due to the service-connected left knee 
disorder. The examiner should provide a 
description of the effect, if any, of the 
veteran's pain on the function and 
movement of his knees but only that which 
is due to the service-connected left knee 
disorder or other knee disorder the 
examiner has related to service or the 
service-connected disorders. See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2000) (functional loss may 
be due to pain, supported by adequate 
pathology).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of such disability.  Range 
of motion testing should be conducted 
with an explanation as to what is the 
normal range of motion. The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of left knee pathology 
found to be present. 

3(b).  The veteran should also be 
afforded appropriate VA examinations to 
determine the nature, extent and etiology 
of any disabilities claimed to be related 
to service. All necessary tests should be 
conducted.  The physicians are requested 
to offer opinions as to whether it is at 
least as likely as not that any claimed 
disabilities found to be present are 
etiologically related to the veteran's 
period of military service or due to 
service connected disorder. The 
physicians must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in legible 
reports.

The entire claims folder should be 
reviewed by the examiner(s) prior to the 
examination, and a statement to that 
effect must be included in the 
examination reports.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) (if the reports do not contain 
sufficient detail, the rating board must 
return the reports as inadequate for 
evaluation purposes).  

5.  Thereafter, comprehensive 
readjudication should be undertaken, to 
include initial review of the evidence 
submitted since the statement of the case 
was issued.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



